This is an action to recover for personal injuries sustained by Luisa Thompson when she was struck by a vehicle operated by codefendant Chung Nam Oh. The defendants City of New York and Acolyte Electric Corp., a city contractor, allegedly contributed to the accident by failing to maintain, service and repair the street lights on the Grand Concourse in The Bronx in the vicinity of where the accident occurred.
By notice of motion dated August 8, 1986, plaintiff moved for an order directing a special trial preference on the grounds that plaintiff, who until the day of the accident had been gainfully employed, had become unable to work due to her serious injuries, had exhausted all her "no-fault” benefits and was currently destitute and on welfare. The court denied the motion.
*233CPLR 3403 (a) (3) provides that a civil case shall be entitled to a trial preference when "the interests of justice will be served by an early trial”. In view of plaintiffs indigency and her inability to work, dating from the time of her accident and continuing until the present time, a special trial preference should have been granted. (See, Sabater v New York City Tr. Auth., 102 AD2d 804; Brenton v Tiripicchio, 54 AD2d 571; Quinones v Hunchak, 28 AD2d 997.) Granting the preference will cause no prejudice to the defendants, since this action is already four years old. Concur — Kupferman, J. P., Ross, Carro, Rosenberger and Ellerin, JJ.